DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Status of Claims
3.    This Office Action is in response to the application filed on 3/3/2021. Claims 1 through 20 are presently pending and are presented for examination.




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and  4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0184270 A1) in view of Fallgren et al. (US 2014/0171062 A1) and further in view of Fehrenbach et al. (US 2020/0092685 A1) further in view of Fodor et al. (US 2012/0282922 A1) further in view of Velde et al. (US 2014/0335866 A1).

           For claim 1 Chun teaches a method, comprising:
receiving, by a system comprising a processor, user equipment capability information of a user equipment, wherein the capability information comprises an indication of whether  a source of electrical power employed by the equipment is a power source other than an internal battery of the user equipment (see paragraph 7 “first message including capability information of UE capable of operating as road side unit (RSU)  for providing a V2X service and as a relay node for relaying a communication service to a network entity, receiving a second message indicating the UE to operate as the RSU or the relay node from an eNB”, paragraphs 239 “capability information is that UE plays a role as an RSU or relay node (RN)”, paragraph 240 “eNB informs UE that UE capability information is updated”, claim 1 “transmitting capability information of the UE capable of the UE operating as an RSU for providing V2X service and a relay node (RN) for relaying communication service, receiving  from a base station, a second message indicating the UE to operate as the RSU or the RN”, and paragraph 161 “having received the information comprising location, speeds, directions, another vehicle makes a determination”);
based on the user equipment capability information, determining, by the system, that the user equipment is capable of operating as a local manager (see paragraph 181 “a service provider (system) determines whether the UE is used as an RSU or relay node according to its own determination criteria wherein the UE operates as an RSU or RN according to the indication (instruction)”), wherein the determining comprises determining that the source of electrical power employed by the user equipment satisfies a selection criterion (see paragraph 7 and claim 1 “a network entity determines that UE is capable of operating RSU or as a relay node (local manager)”, paragraph 79 “a local eNB”, and paragraph 100 “local environment in which a UE is operating”, paragraph 181 “a service provider (system) determines whether the UE is used as an RSU or relay node according to its own determination criteria wherein the UE operates as an RSU or RN according to the indication (instruction)”, and paragraph 206 “when the determined operation mode of a UE condition (criteria) is satisfied, the UE operates in mode matched with condition”);
in response to the determining that the user equipment is capable of operating as the local manager, selecting, by the system, the user equipment as the local manager (see paragraph 7 “UE receives a second message to operate as a relay node (local manager)”, paragraph 181 “a service provider (system) determines whether the UE is used as an RSU or relay node according to its own determination criteria wherein the UE operates as an RSU or RN according to the indication (instruction)”, and paragraph 187 “role or function generation by node 13 and node 11”);
communicating, by the system, an indication to the user equipment that instructs the user equipment to operate as the local manager (see paragraph 7 “UE receives a second message to operate as a relay node (local manager)” and paragraph 181 “a service provider (system) determines whether the UE is used as an RSU or relay node according to its own determination criteria wherein the UE operates as an RSU or RN according to the indication (instruction)”); and
communicating, by the system, local manager data to the user equipment for use by the user equipment in operating as the local manager, wherein the local manager data comprises list of access user equipment assigned to the local manager (see paragraph 7 “UE receives a second message to operate as a relay node (local manager)” and paragraph 9 “information for performing communication with the eNB and other UEs”).
Although Chun teaches that services UEs are managed by controlled UE acting as a Road Side Unit (RSU) or a Relay Node-managing other service UEs (see paragraph 221, paragraph 228, and (Fig. 8-15), Chun does not explicitly teach wherein the local manager data comprises a list of access user equipment assigned to the local manager.
However, Fallgren teaches the mutual cooperation manger is located in the relay station and holds a list to all UEs whose transmissions the relay station can decode and the list is communicated to base station (see paragraph 18). Further, Fallgren teaches a list of candidates UEs that can provide relay assistance (see paragraph 87).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teachings of Fallgren in the V2X communication of Chun in order to provide a list of serviced UEs to a controlled (RSU or Relay Node) UE to manage efficiently without RSU UE requiring or requesting which serviced UEs will be responsible to manage and in case of a packet error it is easier to isolate the error location (see Fallgren: paragraph 18).
Chun in view of Fallgren does not explicitly teach a UE operate as a local manager and the selection criteria is based on the current speed of the traveling UE to be satisfied.
However, Fehrenbach teaches in the second step 32 the UE 11 may decide to request to become a Group Manager (local manager) the decision to let the UE become a group manager is done based on certain criteria that may also be controlled by the serving base station 13 system information (see paragraphs 145-146). In addition, Fehrenbach teaches the network could trigger the configuration of a group manager based on the UEs capabilities and based on the knowledge of the V2X messages wherein the UE capability is its position, direction and travelling speed (see paragraph 153). Fehrenbach teaches a Group manager is selected based on its speed criteria (see paragraph 270).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teachings of Fehrenbach in the combined  V2X communication of Fallgren and  Chun in order for a network  to select a UE  to become a group manager or group based on its speed capability meeting a criteria  (see Fehrenbach: paragraph 270).
The motivation for this combination is to select a UE  to become a group manager or group based on its speed capability meeting a criterion  (see Fehrenbach: paragraph 270).
Chun in view of Fallgren further in view of Fehrenbach does not explicitly teach that capability information comprises source of electrical power employed by UE.
However, Fodor teaches UE capability information includes battery information or UE power consumption status, wherein the UE battery power information may be used by the matching algorithm in different ways(see Fodor: paragraph 65).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teachings of Fodor in the combined  V2X communication of Fehrenbach, Fallgren, and  Chun in order for a network  to select a UE  to become a group manager or group based on its battery power information meeting a criteria  (see Fodor: paragraph 65).
Chun in view of Fallgren and further in view of Fehrenbach further in view of Fodor does not explicitly teach the power source other than an internal battery of the user equipment. 
However, Velde teaches the state information comprises UE capability information, i.e. capability information relating to the UE 102, which is dynamic and may change, UE category information, or power class which may change for example with the device is plugged into an external power source (see Velde: paragraph 59).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teachings of Velde in the combined  V2X communication of Fodor, Fehrenbach, Fallgren, and  Chun in order for a network  to select a UE  using external power source  (see Velde: paragraph 59).

For claim 4 Chun teaches the method, wherein selecting the user equipment as the local manager comprises evaluating a selection criterion, the selection criterion (see paragraph 181 “UE as a relay node selection criteria according an indication of user” and paragraph 200 “a terminal request to operate as relay node (capability)”) is evaluated based on at least one of: a request of the user equipment to be the local manager (see paragraph 181 “UE as a relay node selection criteria according an indication of user” and paragraph 200 “a terminal request to operate as relay node (capability)”), 

For claim 5 Chun teaches the method, wherein communicating the indication to the user equipment that instructs the user equipment to operate as the local manager comprises instructing the user equipment to enter a local manager mode (see paragraph 7 “a message from eNB indicates to UE to operate as the relay node”).

For claim 6 Chun in view of Fallgren and further in view of Fehrenbach further in view of Fodor further in view of Velde teaches the method wherein the indication further instructs the user equipment  to restricts transmission power to a level that limits coverage to specified area for which the user equipment will operate as the local manager (see Fallgren: paragraph 4 “transmission power based on the cell size”, paragraph 11 “power constraints”,  paragraph 87 “list of UE candidates as relay nodes to be selected” , paragraph 43 UE capability is based on the RSRP”, paragraph 62 “type of help needed by the relay assistance UE is to reduce the transmit power”, and paragraph 113 “the configuration also means to associate certain parameters with allocated physical resources, such as the maximum allowed transmit power a UE is allowed to use”).

6.	Claims 2, 7-8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Fallgren further in view of Fehrenbach further in view of Fodor further in view of Velde and further in view of Jung et al. (US 2017/0086114 A1).

For claim 2 Chun in view of Fallgren and further in view of Fehrenbach further in view of Fodor further in view of Velde does not explicitly teach the method, further comprising, instructing, by the system, the user equipment to measure reference signal data resulting in measured reference signal data, and to return a report corresponding to the measured reference signal data, and wherein the determining that the user equipment is capable of operating as the local manager further comprises receiving the report at the system, and evaluating the report by the system.
	However, Jung teaches a relay UE reports Reference Signal Received Power (RSRP) used as UE selection criterion (see paragraphs 239-240 and 254).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teachings of Jung in the combined communication system of Velde, Fodor, Fallgren, Fehrenbach, and Chun in order to delegate a local management function to a capable UE to be an relay node (local manager) to represent communication requirements of the UEs under its control to the network based on received signal strength (see Jung: paragraphs 239-240 and 254).

For claim 7 Chun in view of Fallgren and further in view of Fehrenbach further in view of Fodor further in view of Velde teaches the method, wherein communicating the local manager data to the user equipment for use by the user equipment in operating as the local manager comprises assigning a radio resource pool to the user equipment for scheduling an access user equipment of the list of access user equipment (see Chun: paragraph 7 “another or different UE (an access user equipment)” and Fallgren: paragraphs 87 and 91-92 “list of Candidates UE”).
Chun in view of Fallgren further in view of Fehrenbach further in view of Fodor further in view of Velde does not explicitly teach a radio resource pool.
However, Jung teaches UE autonomously selects a resource from indicated pool (see paragraph 216).
	However, Jung teaches a relay UE reports Reference Signal Received Power (RSRP) used as UE selection criterion (see paragraphs 239-240 and 254”).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teachings of Jung in the combined communication system of Velde, Fodor, Fallgren, Fehrenbach, and Chun in order to delegate a local management function to a capable UE to be an relay node (local manager) to represent communication requirements of the UEs under its control to the network based on received signal strength (see Jung: paragraphs 239-240 and 254).

For claim 8 Chun in view of Fallgren and further in view of Fehrenbach further in view of Fodor further in view of Velde does not explicitly teach the method, further comprising, receiving, by the system, communications from the user equipment, comprising receiving a data packet from an access user equipment of the list of access user equipment directed towards the system, wherein the access user equipment is managed by the user equipment operating as the local manager.
	However, Jung teaches an access user equipment 133 communicates with eNB through rUE 132 (see Fig.13).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teachings of Jung in the combined communication system of Velde, Fodor, Fallgren, Fehrenbach, and Chun in order to delegate a local management function to a capable UE to be an relay node (local manager) to represent communication requirements of the UEs under its control to the network based on received signal strength.
The motivation for this combination is to localize the needs of a private network or different segments of a global network for faster response (see Jung: Fig. 13).

          For claim 10 Chun in view of Fallgren and further in view of and Fehrenbach further in view of Fodor further in view of Velde and further in view of Jung teaches a user equipment device (see Chun: Fig. 1, “UE”), comprising: 
a processor (see Chun: Fig. 1, “UE processor”); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see Chun: Fig. 1, “UE memory”), the operations comprising: 
connecting to (see Chun: Fig. 1, “UE to eNodeB connection ”); 
reporting capability information applicable to the user equipment to the radio network equipment, wherein the capability information comprises an indication of whether a the radio user equipment, and the capability information is employed by the network equipment is other than an internal battery of the user equipment,  to determine  whether the user equipment is able to operate as a local manager based on at least on a determination of whether the source of electrical power employed by the user equipment satisfies a criterion (see Chun: paragraph 7 and as discussed in claim 1); 
measuring reference signal data corresponding to local propagation and interference data (see Jung: paragraphs 239-240 and 254 and as discussed in claim 2); 
reporting measurement data, based on the measuring the reference signal data, to the radio network equipment (see Jung: paragraphs 239-240 and 254 and as discussed in claim 2); 
receiving an indication from the radio system to operate the user equipment as a local manager (as discussed in claim 1); 
receiving local manager data from the (see Jung: Fig. 13 rUE relays information from UE 133 to eNB 131 and vice versa” and Fig. 14 “rUE relays information from UE1, UE2, UE3, or UE 4 to eNB and vice versa” and as discussed in claim 1); and 
operating the user equipment as the local manager, comprising communicating with an access user equipment of a group of at least one access user equipment and relaying information received from the access user equipment to the radio network equipment (see Jung: Fig. 13 rUE relays information from UE 133 to eNB 131” and Fig. 14 “rUE relays information from UE1, UE2, UE3, or UE 4 to eNB” and as discussed in claim 1).

          For claim 11 Chun in view of Fallgren and further in view of and Fehrenbach further in view of Fodor further in view of Velde and further in view of Jung teaches the user equipment, wherein operating the user equipment as the local manager comprises unicasting data to the access user equipment (see Jung: Fig. 13 “rUE unicasting data to UE 133”).

          For claim 12 Chun in view of Fallgren and further in view of and Fehrenbach further in view of Fodor further in view of Velde and further in view of Jung teaches the user equipment, wherein operating the user equipment as the local manager comprises scheduling radio resources to the access user equipment (see Jung: paragraphs 202 and  204 “UE selects resource pool for ProSe communication”).

  For claim 13 Chun in view of Fallgren and further in view of and Fehrenbach further in view of Fodor further in view of Velde and further in view of Jung teaches the user equipment, wherein the at least one access user equipment of the group comprises at least two access user equipment that  have a common quality of service requirement (see Fallgren: paragraph 54 “verify QoS radio link (a common quality of service requirement)”, paragraphs 66, 91, 159 “UE provides relay assistance to a Specific Buddy List (common quality of service)” and Fig. 8 “link Quality Signal strength”).

For claim 14 Chun in view of Fallgren and further in view of and Fehrenbach further in view of Fodor further in view of Velde and further in view of Jung teaches the user equipment, wherein the operations further comprise, relaying, based on a traffic type, by the user equipment operating as the local manager, one or more data packets between a first access user equipment of the group coupled to the user equipment operating as the local manager and a second access user equipment of the group coupled to the user equipment operating as the local manager (see Fallgren: paragraphs 18, 87, 91, Fig. 8, Fig. 9  “relaying based on traffic type and quality of service” and Fig. 8 “link Quality Signal strength”, Jung: Fig. 13 “rUE relays information from UE 133 to eNB 131” and Fig. 14 “rUE relays information from UE1, UE2, UE3, or UE 4 to eNB”).

For claim 16 Chun in view of Fallgren and further in view of and Fehrenbach further in view of Fodor further in view of Velde and further in view of Jung teaches 
a processor (as discussed in claims 1 and 10); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (as discussed in claims 1 and 10), the operations comprising: 
selecting a user equipment as a local manager based on capability information of the user equipment and reference signal measurement data associated with the user equipment, wherein the capability information comprises an indication of whether a the radio user equipment, and the capability information is employed by the network equipment is other than an internal battery of the user equipment,, and the selecting comprises determining that the current speed of travel of the user equipment satisfies a first criterion (as discussed in claims 1 and 10); 
instructing the user equipment to operate as the local manager (as discussed in claims 1 and 10); 
communicating data to the user equipment that comprises a group of access user equipment to be managed by the user equipment when operating as the local manager (as discussed in claims 1 and 10); and 
receiving information from the user equipment comprising a data packet relayed by the user equipment from an access user equipment of the group access user equipment (as discussed in claims 1 and 10).

          For claim 17 Chun in view of Fallgren and further in view of and Fehrenbach further in view of Fodor further in view of Velde and further in view of Jung teaches the radio network equipment, wherein the selecting the user equipment as the local manager comprises, receiving, from the user equipment the capability information of the user equipment and the reference signal measurement data associated with the user equipment, receiving from, other user equipment other than the user equipment, other capability information of the other user equipment and other reference signal measurement data associated with the other user equipment, and evaluating the capability information of the user equipment, the reference signal measurement data associated with the user equipment, the other capability information of the other user equipment, and the other reference signal measurement data associated with the other user equipment, to select the local manager (as discussed in claims 1 and 10).

For claim 18 Chun in view of Fallgren and further in view of and Fehrenbach further in view of Fodor further in view of Velde and further in view of Jung teaches the radio network equipment, wherein the capability information further comprises an indication of a source of power of the user equipment, and the selecting further comprises determining that the source of power of the user equipment satisfies a second criterion the access user equipment of the group of access user equipment based on a quality of service requirement for communicating traffic (see Fallgren: paragraph 4 “transmission power based on the cell size”, paragraph 11 “power constraints”,  paragraph 87 “list of UE candidates as relay nodes to be selected” , paragraph 43 UE capability is based on the RSRP”, paragraph 62 “type of help needed by the relay assistance UE is to reduce the transmit power”, and paragraph 113 “the configuration also means to associate certain parameters with allocated physical resources, such as the maximum allowed transmit power a UE is allowed to use”).

          For claim 19 Chun in view of Fallgren and further in view of and Fehrenbach further in view of Fodor further in view of Velde and further in view of Jung teaches the radio network equipment, wherein operations further comprise, assigning a radio resource pool to the user equipment for scheduling the access user equipment (see Jung: paragraphs 202 and  204 “UE selects resource pool for ProSe communication”).

          For claim 20 Chun in view of Fallgren and further in view of and Fehrenbach further in view of Fodor further in view of Velde and further in view of Jung teaches the radio network equipment, wherein the operations further comprise, assigning a hop order to the local manager for communication of data to a core system coupled to radio network equipment (see Jung: Fig. 13 “rUE relays information to eNB 131 (core network) which is one hop order away” and Fig. 14 “rUE one hop away from eNB 1”).

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Fallgren further in view of  Fehrenbach further in view of Fodor further in view of Velde and further in view of Hooli et al. (US 2011/0134827 A1).

          For claim 3 Fallgren further in view of  Fehrenbach further in view of Fodor further in view of Velde teaches the method, wherein receiving the user equipment capability information comprises receiving at least one of: radio frequency capability data of the user equipment (see Fallgren: paragraph 200 “UE capabilities such as supported frequency bands, maximum transmit power relaying capabilities, and /or duplexing capabilities”), 
Moreover, Hooli teaches some of the criteria to select a relay terminal are battery power of the terminal devices, traffic conditions of the terminal devices…wherein the base station may continuously receive measurements reports and other information on the capabilities and properties of the terminal devices (see paragraphs 25 and 27).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teachings of Hooli in the combined communication system of Velde, Fodor, Fehrenbach,  Fallgren, and Chun in order to delegate a local management function to a capable UE to be an relay node (local manager) to represent communication requirements of the UEs under its control to the network based on received signal strength.
The motivation for this combination is to localize the needs of a private network or different segments of a global network for faster response.

Chun in view of Fallgren and further in view of Fehrenbach et al. further in view of Fodor further in view of Velde 

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Fallgren further in view of  Fehrenbach further in view of Fodor further in view of Velde and further in view of Morioka et al. (US 2013/0208653 A1).

 For claim 9 Chun in view of Fallgren and further in view of Fehrenbach et al. further in view of Fodor further in view of Velde does not explicitly teach the method, further comprising, communicating, by the system, an indication to the user equipment that instructs the user equipment to no longer operate as the local manager.
However, Morioka teaches a mode of RN is switch to a UE mode where the RN operates as UE, thereby a radio link with eNodeB (eNB) is established (see paragraph 49).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teachings of Morioka in the combined communication system of Velde, Fodor, Fehrenbach, Fallgren, and Chun in order switch a UE operating as a RN back to a UE mode.
The motivation for this combination is to when the feature of UE to be able to operate as RN is no longer needed.

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Fallgren further in view of Fehrenbach further in view of Fodor further in view of Velde and further in view of Jung and further in view of Ophir et al. (US 2912/0287844 A1).

          For claim 15 Chun in view of Fallgren further in view of Fehrenbach further in view of Fodor and further in view of Velde teaches the user equipment, wherein the operation further comprise, operating the user equipment operating as the local manager in a relay mode or a local breakout mode based on traffic type information (as discussed in claim 1 and 10 for a relay mode).
Chun in view of Fallgren further in view of Fehrenbach further in view of Fodor and further in view of Velde does not explicitly teach a local breakout mode.
However, Ophir teaches GW operates as a local breakout mode (see Fig. 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teachings of Ophir in the combined communication system of Velde, Fodor, Fehrenbach, Fallgren, and Chun in order to delegate a local management function to a capable UE to be an relay node (local manager) to represent communication requirements of the UEs under its control to the network or a local breakout based on type of traffic (see Ophir: paragraphs 3 and 7).
The motivation for this combination is to localize the needs of a private network or different segments of a global network for faster response.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ananthanarayanan et al. (US 2019/0068996 A1) teaches relation between a local manager and global manager wherein the local manager reports the resource usages of a private network or local network to a global manager (see paragraph 105) and Li et al. (US 2016/0345167 A1).

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415